OPINION OF THE COURT
Joel M. Goldberg, J.
It is hereby ordered that upon consideration of the People’s motion to reargue, dated November 7, 1994, and defense counsel’s oral argument on November 23, 1994, this court’s prior decision and order, dated April 6, 1994 (160 Misc 2d 813), dismissing the first count of the indictment charging criminal possession of a controlled substance in the first degree, is vacated and that count is reinstated on constraint of the Appellate Division, Second Department’s decision in People v Dillon (207 AD2d 793).
*482The People have not sought to reargue this court’s dismissal of count two, criminal possession of a controlled substance in the third degree.
In its prior decision, this court did not consider the legal sufficiency of the evidence to support count one because that count was dismissed due to a perceived defect in the Grand Jury charge. The issue of legal sufficiency will be decided should the defendant be returned on the bench warrant that has been issued in this case.